Chancellor WatIés delivered the following decree :
It appears fully from the evidence produced in this case that the complainants are the next of kin to the intestate, Thomas Croll, in the fifth degree in the maternal line, and that the defendants stand related to him only in the sixth degree. I am therefore of opinion that the complainants are exclusively entitled to the estat© of the said intestate, and do decree accordingly. It is further decreed that the testimony given in this case be perpetuated. The costs to he paid out of the estate of the intestate.
There was no appeal from this decree..